DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has failed to respond in the 60 day period per the requirements of the First Action Interview response time. Therefore this application is now being treated according to normal practice.
Drawings
The drawings are objected to because items 126 and 144 labels overlap in Figure 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.
The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:
Regarding Claim 5:
. Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are in claims 1, 3, 9 and 11.
Regarding Claims 1 and 11: 
 “a first lubricant applicator configured to supply” (Claim 1, line 4; Claim 11, line 4) 
“second lubricant applicator configured to supply” (Claim 1, line 6; Claim 11, line 6)  
Regarding Claim 3: 
“a direct lubrication lubricant applicator comprising an applicator configured to apply” (lines 2‐
3) 
“a flood lubrication lubricant applicator comprising a sprayer configured to spray” (lines 5‐6) 
Regarding Claim 9: 
 “one lubricant applicator of the at least two first lubricant applicators of the lubrication system is configured to supply” (lines 5‐6) 
“one lubricant applicator of the at least two second lubricant applicators of the lubrication system is configured to supply” (lines 8‐9) 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recites sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations as outlined above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the 
Regarding Claims 1 and 11: 
The claim language “a first lubricant applicator configured to supply” (Claim 1, line 4; Claim 11, line 4) is not supported by corresponding structure in the disclosure and therefore the metes and bounds of the claim limitation are unclear.  
Regarding Claim 3: 
The claim language “a direct lubrication lubricant applicator comprising an applicator configured to apply” (lines 2‐3) is not supported by corresponding structure in the disclosure and therefore the metes and bounds of the claim limitation are unclear.  
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11, 13-14, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pawelski, Hartmut et al (US7472574B2), in view of Wahl, Wilfried (DE4309134A1), hereinafter referred to as “Pawelski” and “Wahl” respectively.
Regarding Claim 1: 
Pawelski discloses a hybrid rolling mill comprising a work stand (Fig 1 shows an embodiment of a work stand) comprising an upper work roll (Fig 1 – item 2) and a lower work roll (Fig 1 – item 3); and a lubrication system comprising: a first lubricant applicator (Fig 1 – item 14a) configured to supply a first 
However, Pawelski is silent to wherein in the first rolling mode, the first lubricant applicator is activated and the second lubricant applicator is deactivated, and wherein in the second rolling mode, the second lubricant applicator is activated and the first lubricant applicator is deactivated. 
Wahl teaches a method and device for the lubrication and cooling of a work piece deformation tool and/or work pieces. Wahl further teaches a lubrication and cooling control system where two fluids are applied at intervals with interruptions (activated/deactivated) in between (paragraph 0013, lines 175‐176) and an embodiment where the fluids are activated or deactivated in accordance with temperature values of the deformation tool or workpiece (paragraph 0017, lines 215‐218). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the rolling sequence of Pawelski with the intermittent system of Wahl to activate the first lubricant and deactivate the second lubricant based on a first condition and deactivate the first lubricant and activate the second lubricant based on a second condition. Incorporating this method of intermittent lubrication and/or cooling would result in increased economical use of the fluids as taught by Wahl. 
 	Regarding Claim 6: 
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 1. Pawelski further discloses wherein the first lubricant (Fig 1 – item 42) is different from the second lubricant (Fig 1 – item 43). 
Regarding Claim 7:
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 1. Pawelski further discloses comprising a work roll cooling system (Fig 2 – item 33) comprising: a cooling header (Fig 1 – item 46) at an exit side of the work stand and configured to apply a coolant (Fig 1 – item 41) on an outer surface of at least one of the upper work roll (Fig 1 – item 2) or the lower work roll; and a coolant containment box (Defined by the divider in section 44 of Fig 1) configured to keep the coolant off of a metal substrate (Fig 1 – item 1) processed by the work stand during rolling. 
Regarding Claim 8:
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 7. Wahl further discloses wherein the coolant is water, an emulsion (paragraph 0003, lines 55‐56), or surfactant mixture. 
 Regarding Claim 9: 
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 1. Pawelski further discloses wherein the work stand is a first work stand (Fig 2 shows multiple work stands in item 23) and wherein the lubrication system comprises at least two first lubricant applicators (Fig 1 – items 14 a/b) and at least two second lubricant applicators (Fig 1 – items 12 a/b), and wherein the hybrid rolling mill further comprises: a second work stand comprising an upper work roll and a lower work roll (Fig 2 shows multiple work stands, in item 23, which comprise upper and lower work rolls), wherein at least one lubricant applicator of the at least two first lubricant applicators (Fig 1 – items 14 a) of the lubrication system is configured to supply the first lubricant (Fig 1 – item 42) at an entry side of the second work stand in the first rolling mode (Fig 3 shows a rolling mode where item 14a is supplying lubricant) and wherein at least one lubricant applicator of the at least two second lubricant applicators (Fig 1 – items 12 a) of the lubrication system is configured to supply the second lubricant (Fig 1 – item 
Regarding Claim 11: 
Pawelski discloses a hybrid rolling mill comprising: a work stand comprising an upper work roll (Fig 1 – item 2) and a lower work roll (Fig 1 – item 3); and a lubrication system comprising: a first lubricant applicator (Fig 1 – item 14a) configured to supply a first lubricant (Fig 1 – item 42) at an entry side of the work stand in a first rolling mode (Fig 3 shows a rolling mode where item 14a is supplying lubricant); and a second lubricant applicator (Fig 1 – item 12a) configured to supply a second lubricant (Fig 1 – item 43) at the entry side of the work stand in a second rolling mode (Fig 3 shows a second rolling mode where item 12a is supplying lubricant). Pawelski further discloses that the first and second lubricant applicators are activated during both the first and second rolling modes. However, Pawelski does suggest that the lubricant applicators can be activated/deactivated in different sequences in Col. 6, lines 53‐56. 
However, Pawelski is silent to wherein the second lubricant applicator is deactivated in the first rolling mode. 
Wahl teaches a method and device for the lubrication and cooling of a work piece deformation tool and/or work pieces. Wahl further teaches a lubrication and cooling control system where two fluids are applied at intervals with interruptions (activated/deactivated) in between (paragraph 0013, lines 175‐176) and an embodiment where the fluids are activated or deactivated in accordance with temperature values of the deformation tool or workpiece (paragraph 0017, lines 215‐218). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the rolling sequence of Pawelski with the intermittent system of Wahl to activate the first lubricant and deactivate the second lubricant based on a first condition. Incorporating this method of intermittent lubrication and/or cooling would result in increased economical use of the fluids as taught by Wahl.
Regarding Claim 13:
The combined device of Pawelski and Wahl the hybrid rolling mill of claim 11. Pawelski discloses wherein the first lubricant (Fig 1 – item 42) is different from the second lubricant (Fig 1 – item 43). Regarding Claim 14:
The combined device of Pawelski and Wahl the hybrid rolling mill of claim 11. Pawelski discloses wherein the lubrication system comprises at least two lubricant applicators (Fig 1 – items 14 a/b), wherein a first of the at least two lubricant applicators (Fig 1 – items 14a) is positioned proximate to the upper work roll (Fig 1 – item 2), and wherein a second of the at least two lubricant applicators (Fig 1 – item 14b) is positioned proximate to the lower work roll (Fig 1 – item 3). 
Regarding Claim 16: 
Pawelski discloses a method of rolling a metal substrate comprising: feeding a metal substrate through a roll gap (Col 1, lines 13‐16) between an upper work roll (Fig 1 – item 2) and a lower work roll (Fig 1 – item 3) of a work stand of a hybrid rolling mill; and rolling the metal substrate in at least one of a first rolling mode (Fig 3 shows a rolling mode where lubricant is supplied at entry and/or exit sides) or a second rolling mode wherein rolling the metal substrate in the first rolling mode comprises activating a lubrication system (Table of Fig 3 shows a first rolling mode where a first applicator, 14a, is activated and is supplying a first lubricant) such that a first lubricant applicator (Fig 1 – item 14a) supplies a first lubricant (Fig 1 – item 42) at an entry side of the work stand as the metal substrate is fed through the roll gap and wherein rolling the metal substrate in the second rolling mode (Table Fig 3 shows a second rolling mode where item 12a is supplying lubricant to the roll’s entry side) comprises activating the lubrication system such that a second lubricant applicator (Fig 1 – item 12a) supplies a second lubricant (Fig 1 – item 43) at the entry side of the work stand as the metal substrate is fed through the roll gap. 
Pawelski further discloses that the first and second lubricant applicators are activated during both the first and second rolling modes. However, Pawelski does suggest that the lubricant applicators 
Wahl teaches a method and device for the lubrication and cooling of a work piece deformation tool and/or work pieces. Wahl further teaches a lubrication and cooling control system where two fluids are applied at intervals with interruptions (activated/deactivated) in between (paragraph 0013, lines 175‐176) and an embodiment where the fluids are activated or deactivated in accordance with temperature values of the deformation tool or workpiece (paragraph 0017, lines 215‐218). 
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the rolling sequence of Pawelski with the intermittent system of Wahl to activate the first lubricant and deactivate the second lubricant based on a first condition and deactivate the first lubricant and activate the second lubricant based on a second condition. Incorporating this method of intermittent lubrication and/or cooling would result in increased economical use of the fluids as taught by Wahl. 
Regarding Claim 20: 
The combined device of Pawelski and Wahl disclose the method of claim 16. Pawelski further discloses wherein the work stand (Fig 1 shows an embodiment of a work stand) is a first work stand, the first lubricant applicator (Fig 1 – items 14a/b) is a first work stand first lubricant applicator and the second lubricant applicator (Fig 1 – item 12a) is a first work stand second lubricant applicator, and wherein the method further comprises feeding the metal substrate (Fig 1 – item 1; direction of feed is shown) through a roll gap (Fig 1 – item 40) between an upper work roll (Fig 1 – item 2) and a lower work roll (Fig 1 – item 3) of a second work stand (Fig 2 – item 23 shows a tandem rolling mill train comprising a second work stand) of the hybrid rolling mill and rolling the metal substrate at the second work stand in at least one of the first rolling mode or the second rolling mode (Table of Fig 3 – shows a first and 
Claims 2‐5, 10, 12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelski in view of Wahl and in view of Muramatsu Eijiro et al. (JP5120802B2), hereinafter referred to as “Muramatsu”.
Regarding Claim 2: 
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 1. However, the combined device of Pawelski and Wahl is silent to wherein the first rolling mode is a hot rolling mode and the second rolling mode is a cold rolling mode or a warm rolling mode. 
Muramatsu teaches a continuous rolling device for plastic deformation of work pieces. Muramatsu also teaches wherein the first rolling mode is a hot rolling mode and the second rolling mode is a cold rolling mode or a warm rolling mode (paragraph 0048, lines 749‐751).

Regarding Claim 3: 
The combined device of Pawelski, Wahl and Muramatsu disclose the hybrid rolling mill of claim 2. Pawelski discloses wherein the first lubricant applicator (Fig 1 – items 14a/b) is a direct lubrication lubricant applicator (Nozzles 14a and 14b are interpreted to be a direct lubrication lubricant applicator) comprising an applicator configured to apply a coating of the first lubricant (Fig 1 – item 42) on an outer surface of at least one of the upper work roll or the lower work roll (Fig 1 shows items 14a and 14b applying lubricant to upper and lower rolls) ; and the second lubricant applicator (Fig 1 – item 12) is a flood lubrication lubricant applicator (Nozzle block 47 is interpreted to be a flood lubrication lubricant applicator) comprising a sprayer (Fig 1 – items 12a/b) configured to spray the second lubricant (Fig 1 – item 43) into a roll gap between the upper work roll and the lower work roll (Fig 1 shows items 12a and 
12b spraying lubricant into a roll gap between upper and lower rolls). 
Regarding Claim 4:
The combined device of Pawelski, Wahl and Muramatsu disclose the hybrid rolling mill of claim 3. Pawelski discloses wherein the first lubricant (Fig 1 – item 42) is a hot rolling lubricant comprising at least one of oil or a mixture of oil and water, and wherein the second lubricant is a cold rolling lubricant (Fig 1 – item 43) comprising at least one of oil or a mixture of oil and water. 
Regarding Claim 5:
The combined device of Pawelski, Wahl and Muramatsu and disclose the hybrid rolling mill of claim 3. Pawelski further discloses wherein the applicator (Fig 1 – item 14a) comprises at least one of a sprayer, a wiper, a roll applicator, or an electrostatic applicator (Fig 1 – item 14a comprises a sprayer).
Regarding Claim 10: 
The combined device of Pawelski and Wahl disclose the hybrid rolling mill of claim 1. However, the combined device of Pawelski and Wahl are silent to wherein in the first rolling mode, the work stand is configured to roll a metal substrate having a temperature of at least 250oC, and wherein in the second rolling mode, the work stand is configured to roll a metal substrate having a temperature less than about 200oC. 
Muramatsu discloses wherein in the first rolling mode, the work stand is configured to roll a metal substrate having a temperature of at least 250oC (paragraph 0077, line 1403), and wherein in the second rolling mode, the work stand is configured to roll a metal substrate having a temperature less than about 200oC (paragraph 0004, lines 74‐76).
Regarding Claim 12: 
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 11. However Pawelski is silent to wherein the first rolling mode is a hot rolling mode and the second rolling mode is a cold rolling mode or a warm rolling mode. 
Muramatsu teaches a continuous rolling device for plastic deformation of work pieces. Muramatsu also teaches wherein the first rolling mode is a hot rolling mode and the second rolling mode is a cold rolling mode or a warm rolling mode (paragraph 0048, lines 749‐751).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rolling mill of Pawelski with the combined hot rolling and then cold rolling modes of Muramatsu. Incorporating the two stages would result in a unification of production process control and improved of production efficiency as taught by Muramatsu. 
 Regarding Claim 18: 

Muramatsu teaches a continuous rolling device for plastic deformation of work pieces. Muramatsu also teaches wherein the first rolling mode is a hot rolling mode and the second rolling mode is a cold rolling mode or a warm rolling mode (paragraph 0048, lines 749‐751; discusses the hot rolling followed by cold rolling).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the rolling mill of Pawelski with the combined hot rolling and then cold rolling modes of Muramatsu. Incorporating the two stages would result in a unification of production process control and improved of production efficiency as taught by Muramatsu. 
 Regarding Claim 19: 
The combined device of Pawelski, Wahl and Muramatsu disclose the method of claim 18. Pawelski further discloses wherein the first lubricant applicator (Fig 1 – item 14a) is a direct lubrication lubricant applicator (Nozzle 14a is interpreted to be a direct lubrication lubricant applicator) supplying the first lubricant (Fig 1 – item 42) comprises applying a coating of the first lubricant on an outer surface of the upper work roll or the lower work roll (Fig 1 shows item 14a applying lubricant to upper roll) the second lubricant applicator (Fig 1 – item 12a) is a flood lubrication lubricant applicator (Nozzle 12a is interpreted to be a flood lubrication lubricant applicator); and supplying the second lubricant (Fig 1 – item 43) comprises spraying the second lubricant into the roll gap between the upper work roll and the lower work roll (Fig 1 shows items 12a and 12b spraying lubricant into a roll gap between upper and lower rolls).
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pawelski in view of Wahl in view of Honjou, Hisashi et al. (JP4964632B2), hereinafter referred to as “Honjou”. 
Regarding Claim 15:
The combined device of Pawelski and Wahl discloses the hybrid rolling mill of claim 11. However Pawelski is silent to further comprising an upper backup roll and a lower backup roll, wherein the upper backup roll is configured to remove lubricant from the upper work roll and the lower backup roll is configured to remove lubricant from the lower work roll. 
Honjou teaches a changeable multistage rolling mill capable of changing the number of rolling stages and for enabling work rolls to be replaced. Honjou further teaches comprising an upper backup roll (Fig 1 – item 12) and a lower backup roll (Fig 1 – item 22), wherein the upper backup roll is configured to remove lubricant from the upper work roll and the lower backup roll is configured to remove lubricant from the lower work roll (Fig 1 – items 12 and 22; since the backup rollers are in contact with intermediate rollers, 32 and 42, and primary rollers, 52 and 53, they are capable of removing lubricant from upper and lower work rolls 52 and 53).
It would have been obvious to one of ordinary skill, before the effective filing date, to modify the roller system of Pawelski by incorporating the backup rollers of Honjou in order to increase the replacement efficiency as taught by Honjou.
Regarding Claim 17:
The combined device of Pawelski and Wahl disclose the method of claim 16. Wahl further discloses adjusting the work stand between the first rolling mode and the second rolling mode by deactivating the previously activated first lubricant applicator or second lubricant applicator, activating the previously deactivated second lubricant applicator or first lubricant applicator (paragraph 0013, lines 175-176; interrupted application of one or both fluids applied intermittently is interpreted to be an adjustment of the work stand by activating and deactivating a first fluid and second fluid).

Honjou further discloses replacing the upper work roll with a replacement upper work roll; and replacing the lower work roll with a replacement lower work roll (paragraph 0036, lines 358-360). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E O'BRIEN whose telephone number is (571)272-4567.  The examiner can normally be reached on 9:30am - 5:00pm EST, Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN E O'BRIEN/Examiner, Art Unit 3725       

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725